Exhibit 10


DESCRIPTION OF PERFORMANCE GOALS FOR CHIEF EXECUTIVE OFFICER UNDER THE COMPANY’S
ANNUAL AT RISK COMPENSATION INCENTIVE PROGRAM

        On December 20, 2004, the Compensation Committee of the Board of
Directors of National Fuel Gas Company (the “Company”) set specific performance
goals for fiscal year 2005 for Philip C. Ackerman, as Chief Executive Officer of
the Company, under the Company’s Annual At Risk Compensation Incentive Program.
The goals are specified levels of Company earnings per share (weighted as 60% of
the formula), long-term strategy, succession planning and incentive compensation
goals (weighted as 15% of the formula), proved developed and undeveloped
reserves goals (weighted as 15% of the formula) and customer service and safety
goals (weighted as 10% of the formula).